Per Curiam
Petitioner herein seeks leave of this court to file a belated appeal from an order of the Owen Circuit Court overruling a verified petition for a writ of error coram nobis.
There is no provision in the statutes of Indiana, nor is there any other authority in this State for a belated appeal from the denial of a petition for writ of error coram nobis. Harr v. State (1957), 237 Ind. 320, 322, 144 N. E. 2d 529, 145 N. E. 2d 657.
The petition herein is, therefore, dismissed.
Achor, J., not participating because of -illness.
Note. — -Reported in 164 N. E. 2d 830: